DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claims 4, 9-12, 18 and 20 is withdrawn in view of the newly discovered reference(s) to U.S Patent 7,690,723.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans, et al. (7,690,723).
 The cover 32 is configured to cover an inflatable airbag assembly 18 comprising an inflatable airbag module comprising the inflatable airbag 84 and an inflator 86, and wherein the mounting panel 62 and the lateral panel 82 form a subtotal enclosure to support the inflatable airbag module within the seat, see Figures 1, 3 and 4.
Evans discloses an inflatable airbag assembly 18 to be mounted in a seat of a vehicle, the assembly comprises an inflatable airbag module comprising an inflator 86 and an inflatable airbag cushion 84 in a packaged state; and  25a subtotal enclosure (see Figure 2) to at least partially enclose the inflatable airbag module and comprising a first panel 62 configured to receive a mounting stud 68, 70 of the inflator, the stud to mount the inflatable airbag assembly to a seat frame 24 of a seat and within a void 20 of the seat, wherein the void is disposed in a lateral portion of the seat toward a lateral surface of the seat (see Figure 1); a second panel 82 coupled at a first edge to the first panel and configured to cover the void of the seat, the second panel formed of a material with a degree of rigidity and a degree of elasticity to open laterally outward relative to the seat frame 24 and away from the first panel to permit the inflatable airbag cushion to deploy from the void of the seat; and a closing member 78 coupling between a second edge of the second panel and a portion of the first panel, wherein at least a portion of the inflatable airbag cushion, in a packaged state, is disposed between the first and second panels, as shown in Figure 4.  The first panel and the second panel are formed of a unitary component comprised of a contiguous material, and wherein the unitary component comprises a flexible fold defining the .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/FAYE M FLEMING/Primary Examiner, Art Unit 3616